ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
NuGate Group, LLC                            )      ASBCA No. 59753
                                             )
Under Contract No. FA8601-13-C-0031          )

APPEARANCES FOR THE APPELLANT:                      Adam K. Lasky, Esq.
                                                    Howard W. Roth, III, Esq.
                                                     Oles Morrison Rinker & Baker, LLP
                                                     Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                     Col Matthew J. Mulbarger, USAF
                                                     Air Force Chief Trial Attorney
                                                    Anna F. Kurtz, Esq.
                                                    Maj Robert P. Watkins IV, USAFR
                                                    Capt Tamberneshia N. Willis, USAFR
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      This appeal has been settled. Accordingly, it is hereby dismissed with prejudice.

      Dated: 7 July 2016



                                                  ROBERT T. PEACOCK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59753, Appeal ofNuGate Group,
LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals